Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Notice of Non-Responsive to Amendment
2.	The reply filed on February 1st, 2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s):
Examiner noted that the numerous previous office actions have stated that “[s]ince applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.” Examiner notes that Applicant’s June 1st, 2020 response canceled newly added claims 89-95 and added additional new claims 96-115. Examiner notes that Applicant’s September 18th, 2020 response amended claims 96, 97, 99, 106, 107, and 109 of the June 1st, 2020 claims. Examiner notes that Applicant’s February 1st, 2021 most recent response has claims 96-98, 100-102, 104, 106-108, 110-112, 114, and 116-121 as pending, and claims 98, 101, 104, 108, 111, 114, 116, and 117 are withdrawn. 
Examiner notes that Applicant argues that “[i]t does not matter whether the inventions are distinct or not, a linking claim is simply related to an independent claim and dependent claims” and as such because claims 96 and 106 are independent claims they are linking claims. Examiner respectfully disagrees. Examiner notes that the independent and dependent claim relationship isn’t exclusively what pertains to linking claims. Regardless, Examiner notes that claims 96 and 106 are not linking claims with 
Election/Restriction
3.	Therefore, restriction to one of the following inventions remains required under 35 U.S.C. 121:
I.    Claim 1, drawn to a method for processing commercial transactions, classified in G06Q20/40.
II.    Claims 96, 97, 100, 102, 106, 107, 110, 112, and 117-121, drawn to a method and apparatus for receiving a request for a service, classified in G06Q30/0611.
The inventions are distinct, each from the other because of the following reasons:
Inventions I, and II are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06). In the instant case, the different inventions are not disclosed as capable of use together and they have different designs, modes of operation, and effects such that Invention I deals with the processing of . 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 96, 97, 100, 102, 106, 107, 110, 112, and 117-121 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.
See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a TIME PERIOD of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).
Examiner Note
4.	An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
Examiner further notes that Applicant is welcome to file a continuation or a continuation in part if they wish to pursue prosecution on the restricted claims.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LEMIEUX whose telephone number is (571)270-3445.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





February 2021
/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693